Citation Nr: 1001148	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-35 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for herniated nucleus pulposus at T6-7 status post 
discectomies with screws.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative arthritis of the right ankle.

3.  Entitlement to an initial disability rating in excess of 
10 percent for removal of post portion of left rib number 8.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION


The Veteran served on active duty from January 1997 to 
December 1998 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for breathing 
problems/collapsed lung and a mental health condition and 
granted service connection for herniated nucleus pulposus at 
T6-7 status post discectomies with screws at a 10 percent 
disability rating, for post-operative arthritis of the right 
ankle also at a 10 percent disability rating and for removal 
of post portion of left rib number 8 at a noncompensable 
disability rating.

In December 2008, the Board remanded these issues for 
additional development.  In an October 2009 rating decision, 
the RO granted service connection for major depression and 
for pleural scarring, left side, formerly breathing 
problems/collapsed lung.  As such, these issues are no longer 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Also in this rating decision, the RO increased the 
Veteran's disability rating for herniated nucleus pulposus at 
T6-7 status post discectomies with screws to a 20 percent 
disability rating and for removal of post portion of left rib 
number 8 to a 10 percent disability rating.  As is discussed 
further in the remand section below, because there has been 
no clearly expressed intent on the part of the Veteran to 
limit his appeal to entitlement for these disabilities to a 
specified disability rating, VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, these 
issues remain in appellate status.

The issues of entitlement to an initial disability rating in 
excess of 20 percent for herniated nucleus pulposus at T6-7 
status post discectomies with screws and of entitlement to an 
initial disability rating in excess of 10 percent for removal 
of post portion of left rib number 8 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service-connected post-operative arthritis of the right ankle 
is manifested by marked limitation of motion.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
a 20 percent disability rating for post-operative arthritis 
of the right ankle have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 
5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the VA notice was provided to the Veteran in June 
and August 2004.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran was provided with this 
notice in January 2009.  

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished regarding the disability rating assigned for the 
service-connected right ankle disability, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Service treatment records, VA medical records and examination 
reports, Social Security Administration records and lay 
statements have been associated with the record.  The 
appellant was also afforded a VA medical examination in March 
2009.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's right ankle disability is rated under 
Diagnostic Codes 5010 and 5271.  Diagnostic Code 5010 
contemplates arthritis due to trauma, which is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code, degenerative arthritis is evaluated on the basis 
of limitation of motion of the involved joint.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
20 percent disability rating (the maximum allowed) is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is assigned with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5271 
applies to limitation of motion of the ankle, and provides a 
10 percent disability rating for symptomatology reflective of 
disabilities with moderate limitation of motion and a 20 
percent disability rating for disabilities involving marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  According to Plate II of the Rating Schedule, normal 
dorsiflexion of the ankle is zero to 20 degrees and normal 
plantar flexion is zero to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

The Veteran's service treatment records show that the Veteran 
injured his right ankle when he stepped in a hole in February 
2003.  He underwent right ankle arthroscopic surgery in 
December 2003.  A March 2004 Medical Board Evaluation showed 
that the Veteran had chronic right ankle pain with post-
operative arthritis.  Range of motion of his right ankle was 
active plantar flexion to eight degrees, passive plantar 
flexion to 10 degrees and active dorsiflexion to 5 degrees 
and passive dorsiflexion to eight degrees.  

VA treatment records from March 2006 show that the Veteran 
had an impaired right ankle that required a cane for 
ambulation.  A May 2007 VA x-ray of the right ankle shows 
that the Veteran had degenerative changed in his right ankle. 

Social Security medical records further show the Veteran's 
social functioning was poor based on repeated emotional 
outbursts and was found not to be capable of managing his 
funds at the time.  The diagnoses were mood disorder, status 
post back surgery, status post right ankle surgery and 
chronic pain.

At his March 2009 VA examination, the Veteran indicated that 
he continued to have right ankle pain, which worsened during 
rainy weather.  The current treatments for his right ankle 
arthritis were medication, bracing and activity limitation.  
The examiner noted that the Veteran had pain, stiffness, 
weakness and giving way.  He has locking episodes one to 
three times per month and severe flare-ups every two to three 
weeks which lasted for three to seven days.  The Veteran's 
most limiting factor was his range of motion due to pain at 
which time he avoided putting weight on his ankle.  Upon 
examination, there was guarding of movement but no 
instability, tendon abnormality or abnormal angulation.  
There was objective evidence of pain with motion of the right 
ankle.  Range of motion was dorsiflexion to 10 degrees and 
plantar flexion to 20 degrees.  After three repetitions of 
range of motion, there was no objective evidence of pain and 
no additional limitation.  The diagnosis was left ankle 
arthritis which resulted in decreased mobility.  In terms of 
the effects of the Veteran's right ankle disability, it 
prevented him from chores, shopping, exercise, sports, 
recreation, had a moderate affect on bathing, dressing, 
toileting and grooming and had a severe affect on driving.  
The examiner noted that the current level of disability was 
severe, as it prevented him from doing his daily activities.  
The examiner also noted that the Veteran required a cane for 
stability.  The examiner further pointed out that the Veteran 
had been retired since 2008 due to a psychiatric disorder.  

The Board notes that the Veteran's left ankle disability is 
currently rated at a 10 percent disability rating under 
Diagnostic Code 5271, reflecting a moderate limitation of 
motion of the ankle.  The words "moderate" or "marked" are 
not defined in Diagnostic Code 5271.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.  At his March 2004 Medical Board 
Evaluation, the Veteran had chronic right ankle pain and his 
range of motion of his right ankle was active plantar flexion 
to eight degrees, passive plantar flexion to 10 degrees and 
active dorsiflexion to 5 degrees and passive dorsiflexion to 
eight degrees.  The March 2009 VA examiner noted that the 
Veteran had pain, locking episodes one to three times per 
month and severe flare-ups every two to three weeks which 
lasted for three to seven days.  The Veteran's most limiting 
factor was his range of motion due to pain at which time he 
avoided putting weight on his ankle.  There was objective 
evidence of pain with motion of the right ankle.  Range of 
motion was dorsiflexion to 10 degrees and plantar flexion to 
20 degrees.  The Veteran's left ankle disability prevented 
him from chores, shopping, exercise, sports, recreation, had 
a moderate affect on bathing, dressing, toileting and 
grooming and had a severe affect on driving.  The examiner 
noted that the current level of disability was severe, as it 
prevented him from doing his daily activities.  The examiner 
also noted that the Veteran required a cane for stability.  
For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment due to 
such factors as pain.  In fact, 38 C.F.R. § 4.40 states that 
pain on use is evidence of a seriously disabled joint.  As 
such, the Board finds that the symptomatology of the 
Veteran's right ankle disability warrants a 20 percent 
disability rating based on considerations of functional loss 
due to pain beyond that reflected on range of motion 
measurements.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-07. 

The Board has considered whether rating the Veteran's right 
ankle disability under other Diagnostic Codes would provide 
the Veteran with a rating in excess of 20 percent for his 
right ankle disability; however, the only Diagnostic Code 
pertaining to disabilities of the ankle which provides a 
higher disability rating pertains to ankylosis of the ankle.  
There is no evidence of this in the record.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2009).  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
20 percent disability rating for his service-connected right 
ankle disability.  Fenderson, supra.

There is no evidence of record that the Veteran's service-
connected right ankle disability causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2009).  


ORDER

A disability rating of 20 percent for arthritis of the right 
ankle is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.


REMAND

The RO indicated in its October 2009 notification letter that 
the associated rating decision constituted a partial grant, 
and was a full grant of benefits for the Veteran's service 
connection claims.  The text of the rating decision included 
language that indicated that the grant of a disability rating 
of 20 percent for the Veteran's spine disability and the 
grant of 10 percent for his left rib disability each 
constitute a full grant of benefits.  The Board notes, 
however, that the Veteran has not expressed an intent to 
limit his claim for entitlement to increased initial 
disability ratings for his service-connected back and left 
rib disabilities.  As such, these claims are still on appeal.  
AB, supra.  

VA regulations specify that the AOJ must issue a supplemental 
statement of the case if, pursuant to a remand by the Board, 
it develops the case, unless the Board specifies in the 
remand that a supplemental statement of the case is not 
required.  38 C.F.R. § 19.32(c)(2)(2009).  In this case, 
however, the December 2008 Board remand included instructions 
for the RO to readjudicate the appellant's claim and, if any 
determination remained unfavorable to the appellant, to 
provide a supplemental statement of the case and afford the 
Veteran an opportunity to respond before the case is returned 
to the Board for further review.  

Therefore, on remand, the AOJ must issue a supplemental 
statement of the case for the issues of increased initial 
disability ratings for the Veteran's service-connected 
herniated nucleus pulposus at T6-7 status post discectomies 
with screws and left rib disabilities.   

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a supplemental 
statement of the case to the Veteran and 
his representative regarding the issues 
of an initial disability rating in excess 
of 20 percent for the Veteran's service-
connected herniated nucleus pulposus at 
T6-7 status post discectomies with screws 
and an initial disability rating in 
excess of 10 percent for removal of post 
portion of the left rib number 8.  The 
Veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


